Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143235                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  In re ALEXANDER, Minors.                                         SC: 143235                             Brian K. Zahra,
                                                                   COA: 300484                                       Justices
                                                                   Wayne CC Family Division:
                                                                   09-485406
  _________________________________________/

        On order of the Court, the application for leave to appeal the May 17, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 22, 2011                       _________________________________________
           y0719                                                              Clerk